 
 
I 
108th CONGRESS
2d Session
H. R. 3856 
IN THE HOUSE OF REPRESENTATIVES 
 
February 26, 2004 
Mr. Green of Texas (for himself, Mr. Lampson, Ms. Eddie Bernice Johnson of Texas, Mr. Reyes, Mr. Stenholm, Ms. Jackson-Lee of Texas, Mr. Frost, Mr. Ortiz, Mr. Sandlin, Mr. Rodriguez, Mr. Gonzalez, Mr. Turner of Texas, Mr. Edwards, Mr. Bell, Mr. Doggett, and Mr. Hinojosa) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To limit the congressional redistricting that States may do after an apportionment. 
 
 
1.Short titleThis Act may be cited as the Redistricting Integrity Act.  
2.Limit on congressional redistricting after an apportionmentThe Act entitled An Act for the relief of Doctor Ricardo Vallejo Samala and to provide for congressional redistricting, approved December 14, 1967 (2 U.S.C. 2c), is amended by adding at the end the following: A State which has been redistricted in the manner provided by law after an apportionment under section 22(a) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for an apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a), may not be redistricted again until after the next apportionment of Representatives under such section, unless a Federal court requires the State to conduct such subsequent redistricting to comply with the Constitution or to enforce the Voting Rights Act of 1965 (42 U.S.C. 1973 et seq.)..   
 
